UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 Commission File No. 000-54906 LION CONSULTING GROUP INC. (Exact name of registrant as specified in its charter) Delaware 99-0373067 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Seestrasse 129 8704 Herriberg Switzerland Switzerland (Address of principal executive offices, zip code) (760) 299-3516 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes xNo ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes ¨No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo¨ AtSeptember 30, 2012, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting common stock held by non-affiliates of the Registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was approximately $33,000.At June 25, 2013, there were 3,650,000 shares of the Registrant’s common stock, par value $0.001 per share, outstanding.At March 31, 2013, the end of the Registrant’s most recently completed fiscal year, there were 2,500,000 shares of the Registrant’s common stock, par value $0.001 per share, outstanding. LION CONSULTING GROUP INC. TABLE OF CONTENTS PageNo. PART I Item1. Business 3 Item1A. Risk Factors 6 Item1B. Unresolved Staff Comments 6 Item2. Properties 6 Item3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item6. Selected Financial Data 7 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item8. Financial Statements and Supplementary Data 12 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item9A. Controls and Procedures 13 Item9B. Other Information 14 Part III Item10. Directors, Executive Officers and Corporate Governance 15 Item11. Executive Compensation 16 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item13. Certain Relationships and Related Transactions, and Director Independence 18 Item14. Principal Accounting Fees and Services 18 Part IV Item15. Exhibits and Financial Statement Schedules 19 Signatures 20 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K of Lion Consulting Group Inc., a Delaware corporation, contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Our management has included projections and estimates in this Form 10-K, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. All references in this Form 10-K to the “Company”, “Lion Consulting Group Inc.”, “Lion Consulting Group,” “we”, “us,” or “our” are to Lion Consulting Group Inc. PART I ITEM 1. BUSINESS We were incorporated on February 6, 2012 in the State of Delaware. We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings. Since incorporation, we have not made any significant purchase or sale of assets. We are not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since we have a specific business plan or purpose. We have not had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements or understandings with any representatives of the owners of any business or company regarding the possibility of an acquisition or merger. From inception until the date of this filing we have had limited operating activities, primarily consisting of the incorporation of our company and the initial equity funding by our sole officer and director. We received our initial funding of $25,000 through the sale of common stock to our sole officer and director, who purchased 2,500,000 shares at $0.01 per share. Our sole officer and director, Philippe Wagner, works 8 months per year from Switzerland and 4 months per year from the US. Mr. Wagner intends to relocate to the US permanently in 2013. The Company is not required to register as a foreign company in Switzerland because it will have no business operations in Switzerland. We are not incorporated in Switzerland and there is no general principle requiring us to register with any authority in Switzerland. Accordingly, we should not be liable for Swiss corporation taxation unless we carry on business through a permanent establishment in Switzerland. From a Swiss tax perspective, a permanent establishment is a fixed place of business through which a company performs business activities that are considered as being quantitatively and qualitatively significant by the tax authorities, and may include a branch, office, agency or place of management. As of the date of this prospectus, we intend to operate in such a manner so that will not carry on business through a permanent establishment in Switzerland. If we were to be treated as carrying on business in Switzerland through a branch or agency or of having a permanent establishment in Switzerland, our results of operations could be materially adversely affected. 3 Currently, all of our assets are either located or controlled in Switzerland. Philippe Wagner, our sole office and director, also resides in Switzerland. This is likely to remain so for at least the next 12 months. Therefore, any investor that attempts to enforce liabilities against us or against Mr. Wagner that accrue under U.S. federal or state laws will face the difficulty of complying with laws in Switzerland, with regards to enforcement of judgments from US federal or state courts. This could make it impracticable or uneconomic to enforce such liabilities. Our financial statements from inception on February 6, 2012 through our first fiscal period ended March 31, 2013 report no revenues and a net loss of $(6,951). Our independent auditor has issued an audit opinion for our Company which includes a statement expressing substantial doubt as to our ability to continue as a going concern. PRINCIPAL SERVICES We are in the early stages of developing our business, which offers a variety of services for business owners, depending on their specific business needs. These services include business and marketing plan preparation, financial search and procurement, management development and human resources advising. We plan to focus on offering our services to start-up businesses, preferably in the earlier stages of operation. We currently have no revenues, operating history, and no customers or revenues for our business consulting services. Our plan of operations over the 12 month period following successful completion of our offering is to gain support for our concept to then raise additional financing to commence with our operations. We anticipate that we will not be able to offer our services for at approximately 6 months from the date hereof, assuming successful completion of this offering. Initially, we are focusing on providing our services to the energy sector, mainly oil and gas companies with operations in the southern US states. The past experience of our sole officer and director, Philippe Wagner, is with Aeon Group in a position working with and advising companies in this sector on evaluating projects. Mr. Wagner has approximately 10 years of business and marketing plan preparation and financial search and procurement and human resources advising. We plan to provide services to both United Oil and Gas Corp. and Tristar Energy Group Inc., both companies of which are affiliated with Mr. Wagner; however, we do not have an agreement in place with United Oil Gas Corp. or Tristar Energy Group Inc. to provide services to these entities. To date, we have only completed a business plan along the logo for our brand. We do not currently have a website, though we plan to develop one that is functional and will ultimately serve as the primary method to promote our company, our current and planned services, and gain feedback on our commercial services offerings. During the next 12 months, we plan to: · Find investors to be fully financed; · Set up office infrastructure; and · Set up website and create marketing material, forms, corporate stationary and business cards Within the first 12 months, we intend to: · Be fully operational; · Expand network of specialized consultants; · Evaluate countries and cities for additional branches of operation; and · Evaluate financing options to fund expansion. THE MARKET We consider our proposed business to be part of the overall business consulting services industry. We will focus on rendering our services to start-up businesses, preferably in the earlier stages of operation. 4 COMPETITION AND COMPETITIVE STRATEGY When our business is operational, we will be competing in the business consultancy industry. Our competitors will vary in size and cost structure from very small companies with limited resources to very large, diversified corporations with greater financial and marketing resources than ours. We are considered the smallest as we do not currently have consulting business services yet available for sale or use. We will be competing with well funded start-ups, regional and specialty consulting firms, as well as the consulting groups of international accounting firms. In its management, we will compete with information system vendors such as HBO & Company, Inc., Integrated Systems Solution Corporation, Electronic Data Systems Corporation, Perot Systems Corporation, SAIC, CAP Gemini America, Inc., and Computer Sciences Corporation. DEPENDENCE ON ONE OR A FEW MAJOR CUSTOMERS We plan on selling our services directly to end use consumers over the Internet. Our intended offering is also priced for mass market play and revenue generation. Therefore, we do not anticipate dependence on one or a few major customers. PATENT, TRADEMARK, LICENSE & FRANCHISE RESTRICTIONS AND CONTRACTUAL OBLIGATIONS & CONCESSIONS We currently do not own any intellectual property have not obtained any copyrights, patents or trademarks in respect of any intellectual property. Interactive entertainment software is susceptible to piracy and unauthorized copying. Our primary protection against unauthorized use, duplication and distribution of our services is copyright and trademark protection of our business consulting services and any related elements and enforcement to protect these interests. We do not anticipate filing any copyright or trademark applications related to any assets over the next 12 months. We have not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. RESEARCH AND DEVELOPMENT ACTIVITIES AND COSTS We have no research or development activities costs. EMPLOYEES AND EMPLOYMENT AGREEMENTS In addition to being our sole officer and director, Mr. Wagner is currently our only employee. Mr. Wagner currently devotes approximately 5 hours per week to company matters. Subsequent to successful completion of this Offering, Mr. Wagner will devote approximately 20 to 40 hours per week to company matters, and the balance of this with other positions he holds at other entities. There is no formal employment agreement between the Company and Mr. Wagner. We do not anticipate hiring any additional employees or adding additional directors for the next 12 months. GOVERNMENT APPROVALS AND RECOMMENDATIONS We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the construction and operation of any facility in any jurisdiction which we would conduct activities. We do not believe that government regulation will have a material impact on the way we conduct our business because there are no special licenses, permits or regulations specific to our business. EMPLOYEES Philippe Wagner, our sole officer and director, is our sole employee. OUR EXECUTIVE OFFICES Our executive offices are located at Seestrasse 129, 8704 Herrliberg, Switzerland.Our office space has been provided by Mr. Wagner at no cost. 5 LEGAL PROCEEDINGS There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or stockholder is a party adverse to the Company or has a material interest adverse to the Company. ITEM 1A. RISK FACTORS As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our current business address is Seestrasse 129, 8704 Herrliberg, Switzerland.Our office space has been provided by Mr. Wagner at no cost. We currently operate out of the residence of our President, Philippe Wagner, and will not pay any rent to Mr. Wagner until such time as we generate cash flow from our fund raising activities or operations. When we receive additional funding and need space beyond our present facility, we believe that we will be able to find ample suitable space within our projected budget as set forth above. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. ITEM 4. MINE SAFETY DISCLOSURES. None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION As of the date of this filing, there is no public market for our securities. There has been no public trading of our securities, and, therefore, no high and low bid pricing. We are in the process of contacting market makers to ask that one or more apply to have our shares of common stock quoted on the OTC Electronic Bulletin Board (“OTCBB”). The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC. Market makers are not permitted to begin quotation of a security of an issuer that does not meet this requirement. TRANSFER AGENT The Transfer Agent for our common stock is Island Stock Transfer at 15500 Roosevelt Boulevard, Suite 301, Clearwater, Florida 33760, and their telephone number is (727) 289-0010. 6 HOLDERS As of March 31, 2013, the Company had 3,650,000 shares of our common stock issued and outstanding held by approximately 16 holders of record. DIVIDENDS Historically, we have not paid any dividends to the holders of our common stock and we do not expect to pay any such dividends in the foreseeable future as we expect to retain our future earnings for use in the operation and expansion of our business. RECENT SALES OF UNREGISTERED SECURITIES None. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS We have not established any compensation plans under which equity securities are authorized for issuance. PURCHASES OF EQUITY SECURITIES BY THE REGISTRANT AND AFFILIATED PURCHASERS We did not purchase any of our shares of common stock or other securities during the year ended March 31, 2013. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Lion Consulting Group Inc. (the “Company” or “we”) was incorporated in the State of Delaware on February 6, 2012 and has a fiscal year end of March 31.We are a development stage Company.Implementing our planned business operation is dependent on our ability to raise approximately $100,000. Going Concern To date the Company has little operations and no revenues, and consequently has incurred recurring losses from operations.No revenues are anticipated until we complete the financing described in our Registration Statement on Form S-1, as amended (File No. 333-181624; the “January 2013 Form S-1”) and declared effective by the Securities and Exchange Commission on January 23, 2013, and implement our initial business plan.The ability of the Company to continue as a going concern is dependent on raising capital to fund our business plan and ultimately to attain profitable operations.Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. Our activities have been financed primarily from the proceeds of share subscriptions. From our inception to March 31, 2013, we raised a total of $48,000 from private offerings of our common stock. The Company plans to raise additional funds through debt or equity offerings.There is no guarantee that the Company will be able to raise any capital through this or any other offerings. 7 PLAN OF OPERATION We are a development stage company with very limited financial backing and assets. We are only in the early stages of developing our business. We currently have nominal revenues and an extremely limited operating history, and few current clients for our services. We anticipate that we will not be profitable for at least 24-30 months from the date hereof, which is dependent on completion of a financing of $100,000 to complete our plan of operation disclosed in the January 2013 Form S-1.From inception until the date of this filing we have had limited operating activities, primarily consisting of the incorporation of our company, the initial equity funding by our officer and director and conducting our public offering under the January 2013 Form S-1. We currently have only one employee, our sole office and director, Philippe Wagner. During the first stages of our company's growth, our sole officer and director will provide his time free of charge to execute our business plan at no charge. Since we intend to operate with very limited administrative support, the officer and director will continue to be responsible for administering the company for at least the first year of operations. Management has the intention at this time to hire one consultant during the first year of operations, subject to financing. Due to limited financial resources, Mr. Wagner is planning to dedicate between 20 hours per week, to ensure all operations are executed. We cannot guarantee we will be successful in our business operations. Our business is subject to all of the risks inherent in the establishment of a new business enterprise and we are at least 12 months away from generating any meaningful revenue. Our plan of operation for the twelve months as of the filing date of this Form 10-K is as follows: · Find investors to be fully financed; · Set up office infrastructure; · Begin marketing and advertising our business; · Set up website and create marketing material, forms, corporate stationary and business cards; · Be fully operational; · Expand network of specialized consultants; · Evaluate countries/cities for additional branches; and · Evaluate financing options to fund expansion. Our long term business objectives are to: · Complete our business consulting services, achieve ongoing profitability and create value for our stockholders and our subscribers; · Become a well-recognized brand & entertaining business consulting services destination for businesses; and · Develop a leadership role over time in business consulting services. Our ability to achieve our business objectives and goals is entirely dependent upon the amount of shares sold in the Offering. We currently do not have any arrangements regarding the January 2013 Form S-1 or following January 2013 Form S-1 for further financing and we may not be able to obtain financing when required. Our future is dependent upon our ability to obtain further financing, the successful development of our planned business consulting services, a successful marketing and promotion program, and achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There are no assurances that we will be able to obtain further funds required for our continued operations.Even if additional financing is available, it may not be available on terms we find favorable.At this time, there are no anticipated sources of additional funds in place.Failure to secure the needed additional financing will have an adverse effect on our ability to remain in business. We will require additional funding to commence with our plan of operation; we have no current plans on how to raise the additional funding. We cannot provide any assurance that we will be able to raise sufficient funds to proceed with our plan of operation. 8 RESULTS OF OPERATIONS We have generated no revenues since inception and have incurred $33,533 in expenses from inception through March 31, 2013. For the year ended March 31, 2013, we incurred $26,582 in operating expenses, comprised of $22,169 in professional fees, $3,233 in filing and registration fees, $595 in business licenses and fees, and $585 in general and administrative expenses.For the year ended March 31, 2012, we incurred $6,951 in operating expenses, consisting of $5,500 in professional fees, $43 in advertising fees, $945 in business licenses and fees and $463 in general and administrative expenses. Our net loss since inception (February 19, 2009) through March 31, 2013 was $33,533. The following table provides selected financial data about our company for the years ended March 31, 2013 and 2012. BalanceSheetData March 31, 2013 March 31, 2012 Cash and Cash Equivalents $ $ Total Assets $ $ Total Liabilities $ $ Stockholders’ Equity $ $ GOING CONCERN Although we have recognized some nominal amount of revenues since inception, we are still devoting substantially all of our efforts on establishing the business and, therefore, still qualifies as a development stage company. From inception to March 31, 2103, the Company had accumulated losses of $33,533. Our independent public accounting firm included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent public accounting firm. Our financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. LIQUIDITY AND CAPITAL RESOURCES At March 31, 2013, we had a cash balance of $16,654. Our expenditures over the next 12 months are expected to be approximately $100,000. At March 31, 2013 our cash position decreased to $16,654 from $19,936 at March 31, 2013, to fund operations. We must raise approximately $100,000, to complete our plan of operation for the next 12 months. Additionally, we anticipate spending an additional $25,000 on general and administration expenses and complying with reporting obligations, and general administrative costs. Additional funding will likely come from equity financing from the sale of our common stock, if we are able to sell such stock. If we are successful in completing an equity financing, existing stockholders will experience dilution of their interest in our Company. We do not have any financing arranged and we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our plan of operation. In the absence of such financing, our business will fail. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, then we will not be able to continue our business and our business will fail. OFF BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements including arrangements that would affect our liquidity, capital resources, market risk support and credit risk support or other benefits. 9 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company Our financial statements have been prepared in accordance with generally accepted accounting principles related to development-stage companies.A development stage company is one in which planned principal operations have not commenced or if its operations have commenced, and there has been no significant revenues there from. Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting).The Company has adopted a March 31 fiscal year end. Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in US dollars. Fair Value of Financial Instruments The Company's financial instruments consist of cash and cash equivalents, prepaid expenses, stock subscription receivable, accrued expenses, and a loan payable to a related party. The carrying amounts of these financial instruments approximate fair value due either to length of maturity or interest rates that approximate prevailing rates unless otherwise disclosed in these financial statements. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term debt securities purchased with a maturity of three months or less to be cash equivalents. Concentrations of Credit Risk The Company maintains its cash in bank deposit accounts, the balances of which at times may exceed federally insured limits. The Company continually monitors its banking relationships and consequently has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. Revenue Recognition The Company has yet to realize significant revenues from operations and is still in the development stage.The Company recognizes revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is collection is reasonably assured. Income Taxes Income taxes are computed using the asset and liability method.Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws.A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. It is the Company’s policy to classify interest and penalties on income taxes as interest expense or penalties expense. As of March 31, 2013, there have been no interest or penalties incurred on income taxes. 10 Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of March 31, 2013. Stock-Based Compensation The Company accounts for employee stock-based compensation in accordance with the guidance of FASB ASC Topic 718, Compensation – Stock Compensation which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Thefair value of the equity instrument is charged directly to compensation expense and credited to additional paid-in capital over the period during which services are rendered. There has been no stock-based compensation issued to employees. The Company follows ASC Topic 505-50, formerly EITF 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods and Services,” for stock options and warrants issued to consultants and other non-employees.In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined. There has been no stock-based compensation issued to non-employees. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. 11 ITEM 8. FINANCIAL STATEMENTS LION CONSULTING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS MARCH 31, 2013 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of March 31, 2013 and 2012 F-2 Statements of Operations for the periods ending March 31, 2013 and 2012 and the period from February 6, 2012 (date of inception) to March 31, 2013 F-3 Statement of Stockholders’ Equity as of March 31, 2013 F-4 Statements of Cash Flows for the periods ending March 31, 2013 and 2012 and the period from February 6, 2012 (date of inception) to March 31, 2013 F-5 Notes to the Financial Statements F-6-F-10 12 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Lion Consulting Group, Inc. Switzerland We have audited the accompanying balance sheets of Lion Consulting Group, Inc. (the “Company”) as of March 31, 2013 and 2012, and the related statements of operations, stockholders’ equity, and cash flows for the periods then ended and the period from February 6, 2012 (Date of Inception) through March 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lion Consulting Group, Inc. as of March 31, 2013 and 2012 and the results of its operations and its cash flows for the periods then ended and the period from February 6, 2012 (Date of Inception) through March 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 9 to the financial statements, the Company has limited working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 9. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan June 27, 2013 F-1 LION CONSULTING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF MARCH 31, 2 ASSETS Current assets Cash and cash equivalents $ $ Stock subscription receivable 0 Prepaid expenses 0 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current liabilities Accrued expenses $ $ Loan payable – related party Total Liabilities Stockholders’ Equity Common stock, par value $.001, 100,000,000 shares authorized, 3,650,000 and 2,500,000 shares issued and outstanding as of March 31, 2013 and 2012, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. F-2 LION CONSULTING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEAR ENDED MARCH 31, 2013 FOR THE PERIOD FROM FEBRUARY 6, 2012 (INCEPTION) TO MARCH 31, 2012 FOR THE PERIOD FROM FEBRUARY 6, 2012 (INCEPTION) TO MARCH 31, 2013 Year ended March 31, Period from February 6, (Inception) to March 31, Period from February 6, (Inception) to March 31, REVENUES $
